DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 05/09/2022, with respect to claims 6, 9, 11, and 14 have been fully considered and are persuasive.  The objection of claims 6, 9, 11, and 14 has been withdrawn. 
Applicant’s arguments, see page 8, filed 05/09/2022, with respect to claims 3-5, 7, 12-15, and 18 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 3-5, 7, 12-15, and 18 has been withdrawn. 
Applicant’s arguments, see page 8, filed 05/09/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The nonstatutory double patenting rejections of claims 1-20 has been withdrawn. 
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that “Applicant respectfully submits these aspects are not suggested by the prior art, individually or in combination. As noted in the Specification: [0055] The NOC dashboard is a user interface, e.g., web-based, application- based, etc. connected to multiple Wi-Fi networks via the cloud. The NOC dashboard can be used by network operations, technical support personnel, etc. An objective of the NOC dashboard is to provide service providers visibility from their NOC to end user's client devices. That is, make Wi-Fi visible to service providers. Thus, the NOC dashboard can monitor and manage various Wi-Fi devices (access points, mesh devices, repeaters, etc.) providing Key Performance Indicators (KPIs) and visibility to each connected device. [0056] The systems and methods enable a service provider to view Wi-Fi networks as a whole, assessing bulk properties such as average Wi-Fi data rates, % of homes with a given Wi-Fi data rate, % of homes with coverage problems, % of homes with interference issues, etc. Accordingly, the systems and methods allow the service provider to assess how well Wi-Fi is working in their network. For example, the systems and methods can guide the service providers to determine generally whether the Wi-Fi capability is adequate or whether there is a need to invest more into Wi-Fi systems” in pages 9-10.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The NOC dashboard is a user interface, e.g., web-based, application- based, etc. connected to multiple Wi-Fi networks via the cloud. The NOC dashboard can be used by network operations, technical support personnel, etc. An objective of the NOC dashboard is to provide service providers visibility from their NOC to end user's client devices. That is, make Wi-Fi visible to service providers. Thus, the NOC dashboard can monitor and manage various Wi-Fi devices (access points, mesh devices, repeaters, etc.) providing Key Performance Indicators (KPIs) and visibility to each connected device ... The systems and methods enable a service provider to view Wi-Fi networks as a whole, assessing bulk properties such as average Wi-Fi data rates, % of homes with a given Wi-Fi data rate, % of homes with coverage problems, % of homes with interference issues, etc. Accordingly, the systems and methods allow the service provider to assess how well Wi-Fi is working in their network. For example, the systems and methods can guide the service providers to determine generally whether the Wi-Fi capability is adequate or whether there is a need to invest more into Wi-Fi systems) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Ebtekar discloses an apparatus executing a cloud-based Network Operations Control (NOC) dashboard for management of a plurality of Wi-Fi networks [see Fig. 1, 2, 10B, para. 44, 48, 54-56, 123-126, claim 9; controller 200 (a cloud controller or a management device) executing a cloud-based dashboard 206 for management of a plurality of Wi-Fi networks 160, 162, 164] associated with a service provider [see Fig. 1, para. 47; associated with cloud 150 which providing services (network administration services, network monitoring services, content filtering services, application control, WAN optimization, firewall services, gateway services, storage services, protocol configuration services, wireless deployment services, and so forth) for client A (110), client B (120), and client C (130)], the apparatus comprising: a network interface [see Fig. 2, para. 56, 64; communication interface 202; see Fig. 10B, para. 124; communication interface 1090] communicatively coupled to the plurality of Wi-Fi networks via the Internet [see Fig. 1, para. 48, 56, 64, 124; communicatively coupled to the plurality of Wi-Fi networks 160, 162, 164 via the Internet]; a processor [see Fig. 10B, para. 123, claim 9; processor 1055] communicatively coupled to the network interface [see Fig. 10B, para. 123-124; communicatively coupled to the communication interface 1090]; and memory storing instructions that, when executed, cause the processor [see para. 126-129, claim 9; a computer-readable storage medium storing instructions that, when executed, cause the processor] to: obtain data, over the Internet, associated with the plurality of Wi-Fi networks [see Fig. 7, step 700, para. 99; collect network statistics, over the Internet, associated with the plurality of Wi-Fi networks 160, 162, 164 (also see para. 48, 54, 124)] each Wi-Fi network having one or more access points [see Fig. 1, para. 38, 48, 54; each Wi-Fi network 160, 162, 164 having one or more APs] and each Wi-Fi network being associated with a user [see Fig. 1, para. 48; each Wi-Fi network 160, 162, 164 being associated with client A, B, C, respectively], wherein the plurality of Wi-Fi networks each include a gateway that connects to a network from the service provider [see Fig. 1, para. 44, 47-48; the plurality of Wi-Fi networks 160, 162, 164 each include a router/switch that connects to a network (network 160 or network 162 or network 164) from the cloud 150]; provide a user interface [see Fig. 2, para. 59; dashboard 206 provides a graphical user interface (GUI); see Fig. 10B, para. 123; user interface components 1085] to visually present the data in a network topology and one or more tabs providing information related to operation of one or more Wi-Fi networks of the plurality of Wi-Fi networks [see Fig. 7, step 702, para. 100-102; based on the network statistics, visually present a first workspace having a first set of interface components containing respective network objects (topologies); also see Fig. 5A, para. 73-76; workspace 500 includes context objects 502-508, tiles 512-522, secondary context 510, and navigation objects 524]; and update the user interface [see Fig. 5B, 6A, para. 77-79; see Fig. 7, step 706, para. 100, 106; update the workspace in the GUI] based on one or more inputs [see para. 80, 103, 105; based on user inputs], wherein the updating modifies one or more of the network topology and the one or more tabs [see Fig. 5A-B, 6A, para. 77-79; see Fig. 7, step 706, para. 106; the updating modifies the topologies and the tiles 512-522], wherein the one or more inputs are for any of management, control, and troubleshooting of the one or more Wi-Fi networks [see para. 26, 42-43, 80, 103, 105; the user inputs are for management, control, or troubleshooting of the one or more Wi-Fi networks 160, 162, 164], for the service provider to have visibility to a device level from the gateway [see para. 46-47, 51-52; cloud 150 pushes or transmits data and settings to specific devices; cloud 150 deploys a network or specific network components, configures links or devices, automates services or functions, or provides any other services for client A (110), client B (120), and client C (130); also, cloud 150 monitors device and network health and status information for client A (110), client B (120), and client C (130); also see para. 49; client A (110), client B (120), and client C (130) each includes one or more routers, switches, appliances, client devices, VMs, or any other devices (gateway)].
In view of the above response, Ebtekar discloses each and every element in the independent claims 1, 16 and 19.


Terminal Disclaimer
The terminal disclaimer filed on 05/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10687227 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 14 and 19 are objected to because of the following informalities:  
Claim 14 recites “the wireless links” in line 3. For clarity, it is suggested to replace with “wireless links”.
Claim 19 recites “a service providers” in line 3. For clarity, it is suggested to replace with “a service provider”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a network” in line 7. It is unclear whether or not it is referring to “the plurality of Wi-Fi networks”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 14 recites “the one or more access point devices” in lines 2-3. It is unclear whether or not it is referring to “one or more access points” in claim 1, line 5. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 16 recites “a network” in line 11. It is unclear whether or not it is referring to “the plurality of Wi-Fi networks”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 19 recites “a network” in line 5. It is unclear whether or not it is referring to “the plurality of Wi-Fi networks”. For the purpose of examination, examiner will interpret the claim as best understood.
Claims 2-13, 15, 17-18 and 20 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8, 10-11, 13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebtekar et al. (US 2016/0254968 A1, hereinafter “Ebtekar”).

Regarding claim 1, Ebtekar discloses a non-transitory computer-readable storage medium having computer readable code stored thereon for programming a computer [see para. 126-129, claim 16; a non-transitory computer-readable storage medium having stored therein instructions for programming a computer], associated with a service provider [see Fig. 1, para. 47; associated with cloud 150 which providing services (network administration services, network monitoring services, content filtering services, application control, WAN optimization, firewall services, gateway services, storage services, protocol configuration services, wireless deployment services, and so forth) for client A (110), client B (120), and client C (130)], to perform steps of: 
obtaining data, over the Internet, associated with a plurality of Wi-Fi networks [see Fig. 7, step 700, para. 99; collect network statistics, over the Internet, associated with the plurality of Wi-Fi networks 160, 162, 164 (also see para. 48, 54, 124)] each Wi-Fi network having one or more access points [see Fig. 1, para. 38, 48, 54; each Wi-Fi network 160, 162, 164 having one or more APs] and each Wi-Fi network being associated with a user [see Fig. 1, para. 48; each Wi-Fi network 160, 162, 164 being associated with client A, B, C, respectively], wherein the plurality of Wi-Fi networks each include a gateway that connects to a network from the service provider [see Fig. 1, para. 44, 47-48; the plurality of Wi-Fi networks 160, 162, 164 each include a router/switch that connects to a network (network 160 or network 162 or network 164) from the cloud 150]; 
providing a user interface [see Fig. 2, para. 59; dashboard 206 provides a graphical user interface (GUI); see Fig. 10B, para. 123; user interface components 1085] to visually present the data in a network topology and one or more tabs providing information related to operation of one or more Wi-Fi networks of the plurality of Wi-Fi networks [see Fig. 7, step 702, para. 100-102; based on the network statistics, visually present a first workspace having a first set of interface components containing respective network objects (topologies); also see Fig. 5A, para. 73-76; workspace 500 includes context objects 502-508, tiles 512-522, secondary context 510, and navigation objects 524]; and 
updating the user interface [see Fig. 5B, 6A, para. 77-79; see Fig. 7, step 706, para. 100, 106; update the workspace in the GUI] based on one or more inputs [see para. 80, 103, 105; based on user inputs], wherein the updating modifies one or more of the network topology and the one or more tabs [see Fig. 5A-B, 6A, para. 77-79; see Fig. 7, step 706, para. 106; the updating modifies the topologies and the tiles 512-522], wherein the one or more inputs are for any of management, control, and troubleshooting of the one or more Wi-Fi networks [see para. 26, 42-43, 80, 103, 105; the user inputs are for management, control, or troubleshooting of the one or more Wi-Fi networks 160, 162, 164], for the service provider to have visibility to a device level from the gateway [see para. 46-47, 51-52; cloud 150 pushes or transmits data and settings to specific devices; cloud 150 deploys a network or specific network components, configures links or devices, automates services or functions, or provides any other services for client A (110), client B (120), and client C (130); also, cloud 150 monitors device and network health and status information for client A (110), client B (120), and client C (130); also see para. 49; client A (110), client B (120), and client C (130) each includes one or more routers, switches, appliances, client devices, VMs, or any other devices (gateway)]. 

Regarding claim 2, Ebtekar discloses wherein at least two of the plurality of Wi-Fi networks are located at different locations [see Fig. 1, para. 48; Wi-Fi networks 160, 162, 164 are located at different locations]. 

Regarding claim 4, Ebtekar discloses wherein the computer readable code is further configured to program the computer to perform steps of setting of network parameters of a Wi-Fi network of the one or more Wi-Fi networks including any of Domain Name System (DNS) settings, Dynamic Host Configuration Protocol (DHCP) reservations, bridge versus router mode, and port forwarding settings [see para. 22, 44, 46, 60, 61; configuration parameters, dynamic host configuration protocol (DHCP), domain naming system (DNS), VPN settings such as port number, port configuration functions]. 

Regarding claim 6, Ebtekar discloses wherein the user interface includes metrics for any of different frequency bands, different frequency channels, and different time periods [see Fig. 5A, para. 75; the interface components 512-522 includes a bandwidth service; see Fig. 6A, para. 83; the interface component 602 includes time information].

Regarding claim 7, Ebtekar discloses wherein the user interface includes information regarding any of graphs with indications for both uplink traffic and downlink traffic, channel changes, band steering, client steering, and capacity of an access point of the one or more access points [see Fig. 5A-6C; the GUI includes information regarding any of graphs with indications for both uplink traffic and downlink traffic, channel changes, band steering, client steering, and capacity of an access point]. 

Regarding claim 8, Ebtekar discloses wherein the user interface includes information visually displaying physical layer data rates and speeds on individual links [see Fig. 5A; data rates 50 Mbps, max speed 49.6]. 

Regarding claim 10, Ebtekar discloses wherein the network topology includes both wired and wireless connections and both wireless backhaul links and wireless client links [see Fig. 6A-C; network topology includes both wired and wireless connections and both wireless backhaul links and wireless client links]. 

Regarding claim 11, Ebtekar discloses wherein the network topology includes devices that are offline and an indication the devices are offline [see Fig. 6A, para. 92; inactive virtual machines (VMs)]. 

Regarding claim 13, Ebtekar discloses wherein the network topology includes icons that resemble physical shapes of the devices [see Fig. 6A-C; the network topology includes icons that resemble physical shapes of the devices]. 

Regarding claim 15, Ebtekar discloses wherein the one or more tabs comprise one or more of a status of an optimization, a history of optimizations, a reason for optimization, and statistics associated with the optimization [see Fig. 6A, para. 84; The services interface component 604 includes a services tab 620 or object listing any of the services in the network context defined by smart context tiles 502-506. Some non-limiting examples of services includes WAN optimization services or any other network or application services]. 

Regarding claim 16, Ebtekar discloses an apparatus executing a cloud-based Network Operations Control (NOC) dashboard for management of a plurality of Wi-Fi networks [see Fig. 1, 2, 10B, para. 44, 48, 54-56, 123-126, claim 9; controller 200 (a cloud controller or a management device) executing a cloud-based dashboard 206 for management of a plurality of Wi-Fi networks 160, 162, 164] associated with a service provider [see Fig. 1, para. 47; associated with cloud 150 which providing services (network administration services, network monitoring services, content filtering services, application control, WAN optimization, firewall services, gateway services, storage services, protocol configuration services, wireless deployment services, and so forth) for client A (110), client B (120), and client C (130)], the apparatus comprising: 
a network interface [see Fig. 2, para. 56, 64; communication interface 202; see Fig. 10B, para. 124; communication interface 1090] communicatively coupled to the plurality of Wi-Fi networks via the Internet [see Fig. 1, para. 48, 56, 64, 124; communicatively coupled to the plurality of Wi-Fi networks 160, 162, 164 via the Internet]; 
a processor [see Fig. 10B, para. 123, claim 9; processor 1055] communicatively coupled to the network interface [see Fig. 10B, para. 123-124; communicatively coupled to the communication interface 1090]; and 
memory storing instructions that, when executed, cause the processor [see para. 126-129, claim 9; a computer-readable storage medium storing instructions that, when executed, cause the processor] to: 
obtain data, over the Internet, associated with the plurality of Wi-Fi networks [see Fig. 7, step 700, para. 99; collect network statistics, over the Internet, associated with the plurality of Wi-Fi networks 160, 162, 164 (also see para. 48, 54, 124)] each Wi-Fi network having one or more access points [see Fig. 1, para. 38, 48, 54; each Wi-Fi network 160, 162, 164 having one or more APs] and each Wi-Fi network being associated with a user [see Fig. 1, para. 48; each Wi-Fi network 160, 162, 164 being associated with client A, B, C, respectively], wherein the plurality of Wi-Fi networks each include a gateway that connects to a network from the service provider [see Fig. 1, para. 44, 47-48; the plurality of Wi-Fi networks 160, 162, 164 each include a router/switch that connects to a network (network 160 or network 162 or network 164) from the cloud 150]; 
provide a user interface [see Fig. 2, para. 59; dashboard 206 provides a graphical user interface (GUI); see Fig. 10B, para. 123; user interface components 1085] to visually present the data in a network topology and one or more tabs providing information related to operation of one or more Wi-Fi networks of the plurality of Wi-Fi networks [see Fig. 7, step 702, para. 100-102; based on the network statistics, visually present a first workspace having a first set of interface components containing respective network objects (topologies); also see Fig. 5A, para. 73-76; workspace 500 includes context objects 502-508, tiles 512-522, secondary context 510, and navigation objects 524]; and 
update the user interface [see Fig. 5B, 6A, para. 77-79; see Fig. 7, step 706, para. 100, 106; update the workspace in the GUI] based on one or more inputs [see para. 80, 103, 105; based on user inputs], wherein the updating modifies one or more of the network topology and the one or more tabs [see Fig. 5A-B, 6A, para. 77-79; see Fig. 7, step 706, para. 106; the updating modifies the topologies and the tiles 512-522], wherein the one or more inputs are for any of management, control, and troubleshooting of the one or more Wi-Fi networks [see para. 26, 42-43, 80, 103, 105; the user inputs are for management, control, or troubleshooting of the one or more Wi-Fi networks 160, 162, 164], for the service provider to have visibility to a device level from the gateway [see para. 46-47, 51-52; cloud 150 pushes or transmits data and settings to specific devices; cloud 150 deploys a network or specific network components, configures links or devices, automates services or functions, or provides any other services for client A (110), client B (120), and client C (130); also, cloud 150 monitors device and network health and status information for client A (110), client B (120), and client C (130); also see para. 49; client A (110), client B (120), and client C (130) each includes one or more routers, switches, appliances, client devices, VMs, or any other devices (gateway)]. 

Regarding claim 17, Ebtekar discloses wherein at least two of the plurality of Wi-Fi networks are located at different locations [see Fig. 1, para. 48; Wi-Fi networks 160, 162, 164 are located at different locations]. 

Regarding claim 19, Ebtekar discloses a method comprising: 
obtaining data, over the Internet, associated with a plurality of Wi-Fi networks [see Fig. 7, step 700, para. 99; collect network statistics, over the Internet, associated with the plurality of Wi-Fi networks 160, 162, 164 (also see para. 48, 54, 124)] each Wi-Fi network associated with a service providers [see Fig. 1, para. 47; each Wi-Fi network 160, 162, 164 associated with cloud 150 which providing services (network administration services, network monitoring services, content filtering services, application control, WAN optimization, firewall services, gateway services, storage services, protocol configuration services, wireless deployment services, and so forth) for client A (110), client B (120), and client C (130)] and having one or more access points [see Fig. 1, para. 38, 48, 54; each Wi-Fi network 160, 162, 164 having one or more APs] and each Wi-Fi network being associated with a user [see Fig. 1, para. 48; each Wi-Fi network 160, 162, 164 being associated with client A, B, C, respectively], wherein the plurality of Wi-Fi networks each include a gateway that connects to a network from the service provider [see Fig. 1, para. 44, 47-48; the plurality of Wi-Fi networks 160, 162, 164 each include a router/switch that connects to a network (network 160 or network 162 or network 164) from the cloud 150]; 
providing a user interface [see Fig. 2, para. 59; dashboard 206 provides a graphical user interface (GUI); see Fig. 10B, para. 123; user interface components 1085] to visually present the data in a network topology and one or more tabs providing information related to operation of one or more Wi-Fi networks of the plurality of Wi-Fi networks [see Fig. 7, step 702, para. 100-102; based on the network statistics, visually present a first workspace having a first set of interface components containing respective network objects (topologies); also see Fig. 5A, para. 73-76; workspace 500 includes context objects 502-508, tiles 512-522, secondary context 510, and navigation objects 524]; and 
updating the user interface [see Fig. 5B, 6A, para. 77-79; see Fig. 7, step 706, para. 100, 106; update the workspace in the GUI] based on one or more inputs [see para. 80, 103, 105; based on user inputs], wherein the updating modifies one or more of the network topology and the one or more tabs [see Fig. 5A-B, 6A, para. 77-79; see Fig. 7, step 706, para. 106; the updating modifies the topologies and the tiles 512-522], wherein the one or more inputs are for any of management, control, and troubleshooting of the one or more Wi-Fi networks [see para. 26, 42-43, 80, 103, 105; the user inputs are for management, control, or troubleshooting of the one or more Wi-Fi networks 160, 162, 164], for the service provider to have visibility to a device level from the gateway [see para. 46-47, 51-52; cloud 150 pushes or transmits data and settings to specific devices; cloud 150 deploys a network or specific network components, configures links or devices, automates services or functions, or provides any other services for client A (110), client B (120), and client C (130); also, cloud 150 monitors device and network health and status information for client A (110), client B (120), and client C (130); also see para. 49; client A (110), client B (120), and client C (130) each includes one or more routers, switches, appliances, client devices, VMs, or any other devices (gateway)]. 

Regarding claim 20, Ebtekar discloses wherein at least two of the plurality of Wi-Fi networks are located at different locations [see Fig. 1, para. 48; Wi-Fi networks 160, 162, 164 are located at different locations]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ebtekar in view of Fink et al. (US 2015/0327272 A1, hereinafter “Fink”).

Regarding claims 3 and 18, Ebtekar does not explicitly disclose establishing or changing a Service Set Identifier (SSID) of a Wi-Fi network of the one or more Wi-Fi networks and establishing or changing a password for accessing the Wi-Fi network, and propagating the SSID and the password to the Wi-Fi network.
However, Fink teaches establishing or changing a Service Set Identifier (SSID) of a Wi-Fi network and establishing or changing a password for accessing the Wi-Fi network, and propagating the SSID and the password to the Wi-Fi network [see para. 18; accessing device’s configurations via the management interface via entering a unique device identifier, which corresponds to a serial number of the radio, with a recovery SSID and the unique device identifier (or other authentication credentials), and reconfiguring the settings of the radio via the management interface].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “establishing or changing a Service Set Identifier (SSID) of a Wi-Fi network and establishing or changing a password for accessing the Wi-Fi network, and propagating the SSID and the password to the Wi-Fi network”, as taught by Fink, into the system of Ebtekar so that it would manage and configure a wireless radio [see Fink, para. 4].

Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ebtekar in view of Ketonen et al. (US 2017/0339584 A1, hereinafter “Ketonen”).

Regarding claim 5, Ebtekar does not explicitly disclose causing a specific access point of the one or more access points in a Wi-Fi network of the one or more Wi-Fi networks to provide an indicator for the user to identify. 
However, Ketonen teaches causing a specific access point in a Wi-Fi network to provide an indicator for a local user to identify [see Fig. 1, para. 7, 44, 52, 64; access point in a Wi-Fi network providing manufacturer and model of the access point, access point location in the map, GPS coordinates of the access points, RF Radio transmit strength, BSSID of the access point, wireless standards supported, wireless standards (example: Wi-Fi b, g, a, n, ac) in use].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “causing a specific access point in a Wi-Fi network to provide an indicator for a local user to identify”, as taught by Ketonen, into the system of Ebtekar so that it would provide a means to measure wireless network service quality from a plurality of locations and access points [see Ketonen, para. 6].

Regarding claim 12, Ebtekar does not explicitly disclose an indication, for each of access point of the one or more access points in the one or more Wi-Fi networks, of an expected throughput that a device connected to an associated access point could achieve. 
However, Ketonen teaches an user interface includes an indication, for each of access point in the one or more Wi-Fi networks, of an expected throughput that a device connected to an associated access point could achieve [see para. 6-7, 47; an API includes data throughput; see para. 9, 11; a color-coded topographical type map of the coverage area of the tested network showing signal levels or network throughput as differing colors as a function of location].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an user interface includes an indication, for each of access point in the one or more Wi-Fi networks, of an expected throughput that a device connected to an associated access point could achieve”, as taught by Ketonen, into the system of Ebtekar so that it would provide a means to measure wireless network service quality from a plurality of locations and access points [see Ketonen, para. 6].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ebtekar in view of Tsuzuki et al. (US 2012/0259965 A1, hereinafter “Tsuzuki”).

Regarding claim 9, Although Ebtekar discloses wherein the user interface includes services, event logs, events, and status change to the plurality of Wi-Fi networks [see para. 22; the GUI displaying the first workspace with the first set of interface components containing respective network objects, such as services, servers, devices, VMs, events (e.g., incidents, errors, status changes, conditions, security events, etc.), physical or logical segments or locations, event logs, topologies, connections, and so forth],
Ebtekar does not explicitly disclose the user interface includes “a history of software updates.”
	However, Tsuzuki teaches a display indicates a history of software updates [see Fig. 10, para. 119-120; the software name and the version of the software are displayed in the software information display area AR3].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a display indicates a history of software updates”, as taught by Tsuzuki, into the system of Ebtekar so that it would reduce the resources of the respective devices required for monitoring and the network resources [see Tsuzuki, para. 151].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ebtekar in view of Richards et al. (US 2018/0091413 A1, hereinafter “Richards”).

Regarding claim 14, Ebtekar discloses wherein the one or more tabs display information related to the one or more access point devices or the wireless links [see Fig. 5A-6C; tabs display information related to one or more access point devices or wireless links].
Ebtekar does not explicitly disclose wherein a health score is displayed for each of the one or more access point devices or the wireless links, and wherein the health score is a weighted combination of a plurality of factors.
However, Richards teaches a health score is displayed for one or more devices or wireless links, and wherein the health score is a weighted combination of a plurality of factors [see Fig. 10-12, para. 81-82, 85-86, 91, 97-100].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a display indicates a history of software updates”, as taught by Richards, into the system of Ebtekar so that it would provide relevant and reliable health state information efficiently to customers of various provider network services [see Richards, para. 35].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469